DETAILED ACTION
Claims 18, 20, 21, 25, and 30-44 were filed with the amendment dated 05/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Response to Arguments
Applicant’s amendments overcome the 35 USC 112b rejection set forth in the Office Action dated 02/15/2022.
Applicant’s arguments, see Remarks filed 05/11/2022, with respect to the rejection(s) of claim(s) have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of CN1504710 (Zhou Jichang) in view of U.S. Pat. No. 6,834,673 (“Robinson”) and U.S. Pat. No. 5,275,201 (“Zimmerly”).  Applicant argues that the combination of Zhou Jichang and Robinson does not teach or suggest a capsule being replaceably arranged entirely in a valve housing.  Zimmerly is relied upon for teaching that a valve body can be attached to a surrounding housing by structure that is easily removable instead of by welding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 21, 25, 30, and 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over CN1504710 (hereinafter “Zhou Jichang”) in view of U.S. Pat. No. 6,834,673 (“Robinson”) and U.S. Pat. No. 5,275,201 (“Zimmerly”).
With regard to claim 18, Zhou Jichang discloses a valve (see Fig. 1) comprising a valve housing (8); a capsule (see Fig. 1), wherein the capsule comprises a capsule top (see annotated Fig.) and a capsule bottom (see annotated Fig.),  at least one diaphragm  (14), a valve seat (at 18), a capsule inlet (at 3), a capsule outlet (at 1), and a spring (4), wherein the at least one diaphragm (14) has a first face  (top face, see Fig. 1) and a second face (bottom face) being opposite to the first face and facing the valve seat (18) and the capsule outlet (1) (see Fig. 1), wherein the spring  (4) is arranged in the capsule to load a valve element (5) to open the valve seat (spring 4 pushes up 6 and 14, which pushes up 5 in a direction away from valve seat, see Fig. 1), wherein the spring (4) is arranged to a side of the at least one diaphragm (14) facing the capsule outlet (1; see annotated Fig. 1), and the capsule further comprising at least one thrust pad (see annotated Fig. 1) arranged at the first face (top face) of the at least one diaphragm (14) and an aperture (hole in 13 for 12; see annotated Fig. 1) facing the thrust pad (see annotated Fig. 1), wherein the capsule includes a first pressure chamber (top chamber, see annotated Fig. 1) adjacent the first face (top face) and a second pressure chamber (bottom chamber, see annotated Fig. 1) adjacent the second face (bottom face, see annotated Fig. 1), wherein the first and second pressure chambers (top and bottom chambers) are not fluidly connected (see Fig. 1), and wherein the aperture (hole in 13 for 12) is a through hole (see Fig. 1) configured to accommodate a thrust head (12) of a presetting mechanism (12+11+10+7+9), and the valve comprises the presetting mechanism (12+11+10+7+9) extending between the valve housing (at least portion 8) and the capsule (capsule top as shown in annotated Fig.).
  

    PNG
    media_image1.png
    881
    819
    media_image1.png
    Greyscale

 
 Zhou Jichang discloses all the claimed features with the exception of disclosing that the capsule is replaceably arranged entirely in a valve housing and wherein the valve inlet is connected to the capsule inlet and the valve outlet is connected to the capsule outlet such that a main fluid path of the valve leads through the capsule.  
Robinson teaches that it is known in the art to modify a capsule valve (108; Figs. 2-3) that is arranged entirely inside a valve housing (110/112), with a valve housing having an inlet (114) and a valve outlet (130) that is connected to capsule inlet (176) and capsule outlet (at outlet at seat 174) that is part of a main fluid path of the valve that leads through the capsule (see Fig. 2).

    PNG
    media_image2.png
    920
    705
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a valve housing, such as taught by Robinson, around the capsule of Zhou Jichang for the purpose of providing protection to the valve cartridge/capsule and minimizing damage to the valve elements.  The combination of Zhou Jichang and Robinson would still have the presetting mechanism extending between the valve housing (8 of Zhou Jichang + housing of Robinson) and the capsule (see annotated Fig. of Zhou Jichang). 
Zhou Jichang (as modified by Robinson) discloses all the claimed features with the exception of disclosing that the capsule is replaceably arranged in a valve housing.  
Zhou Jichang discloses welding as a means to fasten part of the capsule to part of the housing.  Robinson is silent as to the fastening/replaceability of the valve.
Zimmerly teaches a valve (70+92+42) arranged inside a valve housing (72).  Zimmerly teaches that arranging valves within a valve housing by methods such as welding is not practical and prevents easy removal or replacement of valve elements (see col. 4, line 60 to col. 5, line 3).  Zimmerly teaches that a valve is arranged in a valve housing in a replaceable manner by the use of clamps (84) instead of welding (col. 5, lines 1-6, 24-27, and 45-52).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fastening/attachment/welding means of Zhou Jichang and Robinson, with removable clamps, such as taught by Zimmerly for the purpose of providing practical means to easily remove or replace a valve element (see col. 4, line 60 to col. 5, line 6; col. 5, lines 24-27 and 45-52).
With regard to claim 20 and claim 36, Zhou Jichang disclose that the at least one diaphragm (14) is fixed at a radially outer end of the diaphragm (14) between the capsule top and capsule bottom (see annotated Fig.).
With regard to claim 21 and claim 37, Zhou Jichang discloses that the at least one diaphragm (14) also has the function of cooperating with the valve element (5) to open or close the valve seat (18) (see Fig. 1; as diaphragm moves, the valve element moves).
With regard to claim 25 and claim 38, Zhou Jichang (as modified above) discloses all the claimed features with the exception of disclosing that the thrust pad has a converging bore on a side facing the aperture.    
Applicant has not disclosed that having the thrust pad with a shape that has a converging bore is critical.  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thrust pad of Zhou Jichang have a converging bore because the shape does appear to provide any unexpected results.
With regard to claim 30, Zhou Jichang discloses that the presetting mechanism comprises a spring mechanism (spring 7) with an adjustable presetting force (via 9).
With regard to claim 33, Zhou Jichang discloses that the valve is a pilot valve (as so broadly stated, “pilot valve” is a broad recitation for a name of a valve, the phrase does not require additional structure) that comprises a pilot valve element (10) external to the capsule (as shown in annotated Fig. of Zhou Jichang, 10 is outside capsule top and capsule bottom), wherein the pilot valve element (10) is actuatable by a displacement of the valve element (5) in the capsule (if 5 moves up, element 10 would move up).
With regard to claim 34, Zhou Jichang discloses that the first face (top face) of the at least one diaphragm (14) is loaded by a presetting force (from 12+11+10+7+9) and the second face (see annotated Fig. 1) of the diaphragm (28) is loaded by a pressure from the capsule inlet (pressure from inlet enters 16 and pushes on diaphragm, see Fig. 1). 
With regard to claim 35, Zhou Jichang discloses a valve (see Fig.) comprising a housing (8) and capsule that comprises a capsule top (see annotated Fig.), a capsule bottom (see annotated Fig.), at least one diaphragm (14), a valve seat (at 18), a capsule inlet (at 3), a capsule outlet (1), and a spring (4), wherein the at least one diaphragm (14) has a first face (top face in Fig. 1) and a second face (bottom face) being opposite to the first face and facing the valve seat (18) and the capsule outlet (1) (see Fig.), wherein the spring (4) is arranged in the capsule to load a valve element (5) to open the valve seat (at 18) (spring 4 pushes up on 6 and 14, to lift valve element 5 off of seat 18), wherein the spring (4) is arranged to a side of the at least one diaphragm (14) facing the capsule outlet (1; see Fig. 1), and the capsule further comprising at least one thrust pad (see annotated Fig.) arranged at the first face (top face) of the at least one diaphragm (14) and an aperture (opening in 13 for 12) facing the thrust pad (see annotated Fig. ), wherein the capsule includes a first pressure chamber (top chamber, see annotated Fig. 1) adjacent the first face (top face) and a second pressure chamber (bottom chamber, see annotated Fig. 1) adjacent the second face (bottom face), wherein the first and second pressure chambers (top and bottom chambers) are not fluidly connected (see Fig. 1), and wherein the capsule does not include a spring element (as can be seen in Fig. 1, a spring element 7 is not within the capsule; annotated Fig. shows spring 7 outside of capsule top and capsule bottom); and the valve comprises a presetting mechanism (12+11+10+7+9) extending between the valve housing (at least portion 8) and the capsule (capsule top as shown in annotated Fig.).
Zhou Jichang discloses all the claimed features with the exception of disclosing that the capsule is replaceably arranged entirely in a valve housing and wherein the valve inlet is connected to the capsule inlet and the valve outlet is connected to the capsule outlet such that a main fluid path of the valve leads through the capsule.  
Robinson teaches that it is known in the art to modify a capsule valve (108; Figs. 2-3) that is arranged entirely inside a valve housing (110/112), with a valve housing having an inlet (114) and a valve outlet (130) that is connected to capsule inlet (176) and capsule outlet (at outlet at seat 174) that is part of a main fluid path of the valve that leads through the capsule (see Fig. 2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a valve housing, such as taught by Robinson, around the capsule of Zhou Jichang for the purpose of providing protection to the valve cartridge/capsule and minimizing damage to the valve elements.  The combination of Zhou Jichang and Robinson would still have the presetting mechanism extending between the valve housing (8 of Zhou Jichang + housing of Robinson) and the capsule (see annotated Fig. of Zhou Jichang). 
Zhou Jichang (as modified by Robinson) discloses all the claimed features with the exception of disclosing that the capsule is replaceably arranged in a valve housing.  
Zhou Jichang discloses welding as a means to fasten part of the capsule to part of the housing.  Robinson is silent as to the fastening/replaceability of the valve.
Zimmerly teaches a valve (70+92+42) arranged inside a valve housing (72).  Zimmerly teaches that arranging valves within a valve housing by methods such as welding is not practical and prevents easy removal or replacement of valve elements (see col. 4, line 60 to col. 5, line 3).  Zimmerly teaches that a valve is arranged in a valve housing in a replaceable manner by the use of clamps (84) instead of welding (col. 5, lines 1-6, 24-27, and 45-52).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fastening/attachment/welding means of Zhou Jichang and Robinson, with removable clamps, such as taught by Zimmerly for the purpose of providing practical means to easily remove or replace a valve element (see col. 4, line 60 to col. 5, line 6; col. 5, lines 24-27 and 45-52).
With regard to claim 39 and claim 42, Zhou Jichang (as modified by Robinson) discloses that the valve housing (110/112) comprises a first part (110) and a second part (112; see Fig. 2 of Robinson), wherein the capsule (108 is capsule in Robinson Fig. 2) is fixed between the first part and the second part (Fig. 2 shows that the capsule is fixed between the parts making up 110 and 112), and wherein the first part and the second part are connected (110, 112 connected; Robinson at col. 3, lines 11-13) allowing for disconnection of the first part and the second part to allow removal of the capsule from the valve housing (if connectable, there is disconnection “allowable” as so broadly recited).
Zhou Jichang as modified by Robinson discloses all the claimed features with the exception of disclosing explicitly disclosing that the housing parts are connected by threads.  Robinson does teach that the first part is connected to the second part (col. 3, lines 11-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable known means of connection, such as threads, for the housing of Zhou Jichang/Robinson for the purpose of using a known equivalent connection mechanism and the use of which would be well known to one of ordinary skill in the art.  
With regard to claim 40 and claim 43, Zhou Jichang as modified by Robinson discloses that the capsule inlet and the capsule outlet are configured such that a flow path allowed by the capsule inlet is parallel to a flow path allowed by the capsule outlet (Fig. 2 and 3 of Robinson show parallel capsule inlet path and parallel capsule outlet path).
Zhou Jichang does not show the entire flow path of the capsule inlet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any flow path direction/shape for the capsule of Zhou Jichang/Robinson for the purpose of using a known equivalent shape, and a shape that connect with the surrounding housing flow path, such as taught by Robinson, and the use of which would be well known to one of ordinary skill in the art.  
With regard to claim 41 and claim 44, Zhou Jichang as modified by Robinson discloses that the valve inlet (114 in Robinson) and the valve outlet (130 in Robinson) are configured such that a flow path allowed by the valve inlet is parallel to a flow path allowed by the valve outlet (see Fig. of Robinson).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou Jichang in view of Robinson and Zimmerly as applied to claim 18 above, and further in view of Benjamin (U.S. Pat. No. 4,237,924).
With regard to claim 31, Zhou Jichang (as modified by Robinson) discloses all the claimed features with the exception of disclosing that the presetting mechanism comprises a pressure port to adjust pressure on the side of the diaphragm opposite the valve seat.  
Zhou Jichang does disclose a presetting mechanism with an adjusting screw plug 9.
Benjamin teaches that it is known in the art to modify a presetting mechanism with an adjusting screw to have a pressure port (port at 52) in the adjusting screw (50) on the side of the diaphragm (28) opposite the valve seat (64) for the purpose of having the diaphragm reflect a desired pressure (see col. 2, lines 39-46; pressure port is either atmosphere port or vacuum port).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a pressure port, such as a pressure port in the adjusting screw as taught by Benjamin, in the presetting mechanism (adjusting screw) of Zhou Jichang for the purpose of having the desired pressure (see col. 2, lines 39-46 of Benjamin).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou Jichang in view of Robinson and Zimmerly as applied to claim 30 above, and further in view of U.S. Pat. Pub. No. 2012/0279584 (“Broker”).
With regard to claim 32, Zhou Jichang discloses all the claimed features with the exception of disclosing the presetting mechanism includes a stepper motor to adjust the presetting force of the spring mechanism.  
Zhou Jichang does disclose that the presetting mechanism includes a spring mechanism (7) with an adjustable presetting force (via 9).
Broker teaches that it is known in the art to modify a spring arrangement in a valve to include an adjustable presetting mechanism that includes a stepper motor (stepper motor with spring 111) for the purpose of adjusting the biasing of the diaphragm (110) (para [0015]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adjustable presetting mechanism of Zhou Jichang to include a stepper motor, such as taught by Broker, for the purpose of adjusting the biasing of the spring (para [0015] of Broker) in a more well controlled manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753